ON CEETIOBAEI TO SUSSEX SESSIONS.The sessions may not order one to maintain a grandchild, without notice and a hearing.The Court of General Quarter Sessions of Sussex had made an order on the plaintiff to maintain three of his grandchildren. It did not appear by the record, or any part of the proceedings, that the plaintiff had been summoned, or had any notice of the hearing before the sessions; nor that he was present or any way heard before that court in respect to the order; and this being assigned for error, the courtQuashed the order.